Citation Nr: 1120211	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-40 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from October 1978 to February 1983.  He also had service in the National Guard from August 1976 to October 1978 and from December 1993 to April 1998.  During his National Guard Service, the Veteran had active duty for training from August to November 1976.

This case was previously before the Board of Veterans' Appeals (Board) in May 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for tinnitus.  Thereafter, the case was returned to the Board for further appellate action.

In November 2009, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

Tinnitus was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSION OF LAW

Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101(22)-(23), 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.6(a), (c)-(d), 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2004, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by VA from November 1993 to June 2007; his records from the Social Security Administration; and the transcript of his November 2009 video conference.  

In December 2007, the Veteran underwent a VA audiologic examination to determine the nature and etiology of any tinnitus found to be present.  A June 2010 opinion by the VA examiner was added to the record.  The VA examination and opinion reports show that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered a diagnosis and opinion consistent with the remaining evidence of record.  Therefore, the Board concludes that the VA examination and opinion are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

During his August 1976 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, ear, nose, or throat trouble.  On examination, his ears and eardrums were found to be normal.

In August 1979, the Veteran was treated for an 8 day history of sore throat.  It was noted that his left ear had a small amount of drainage and was very tender.  There appeared to be a sore on the inside of the wall, not on the eardrum.  The assessment was pharyngitis.

In October 1980, the Veteran was treated for a sebaceous cyst below the right ear.  It was 2 inches in diameter with tenderness and swelling.  The area was irrigated with hydrogen peroxide and dressed with a gauze pad.  

In December 1980, the Veteran was treated by the Ear, Nose, and Throat Service for a recent episode of small, localized abscesses in each ear canal, now healed.  There were multiple, small plugged pores present, and the Veteran was instructed as to their proper care.  He was further informed that the one on the left could represent an early manifestation of a bronchial cleft cyst, and, therefore, he was to return for reevaluation if the problem recurred.  

In July 1981, the Veteran was treated for an infected cyst on the right ear lobe.  The following month, he underwent incision and drainage of the cyst.  

In February 1982, the Veteran was treated for a right ear problem associated with vertigo.

In July 1982, the Veteran was treated for small lesions in each external ear canal.  They had reported first occurred in February 1981.  The assessment was a possible boil in the left ear and an infected hair follicle in the right ear.  The Veteran underwent incision and drainage of each and was returned to duty.  

During service, the Veteran was treated for various additional disorders and complaints, including back pain (September 1979), a left ankle sprain (March 1982), an upper respiratory infection (January 1982), a plantar wart (July 1981).

During his October 1982 service separation examination, it was noted that 9 months earlier, the Veteran had experienced a painful ear and sore throat.  On examination, his ears and eardrums were normal.

During a December 1993 examination prior to his entry in the National Guard, the Veteran responded in the negative, when asked if he then had, or had ever had, ear, nose, or throat trouble.  On examination, his ears and eardrums were found to be normal.

From November 1993 to June 2007, the Veteran was treated by VA for various disorders and complaints, including low back pain (November 1993), a subconjunctival hemorrhage (July 2000), left ankle pain (October 2004), a verruca vulgaris (February 2005), and a depressive disorder (August 2006).  In June 2003 and July 2004, the Veteran denied ear, nose, or throat problems.  In November 2004 and August 2006, he was seen in consultation with the VA Audiology Service.  He complained that he had experienced intermittent tinnitus for many years and noted a history of military noise exposure.  

In November 2007, the Veteran was examined by VA to determine the nature and etiology of any tinnitus found to be present.  He complained of 5 year history of intermittent ringing in his ears 2 to 3 times a day for about 3 minutes at a time.  He reported a history of noise exposure from farming, both before and after service and stated that such noise exposure had occurred without hearing protection.  He also reported a history of noise exposure in service from gunfire.  He noted that during service, he had had hearing protection.  He denied post-service noise exposure from recreational activities.  Following that examination, the VA examiner concluded that the Veteran's tinnitus was not clinically significant.  In June 2010, the VA examiner reviewed the Veteran's claims file and concluded that the Veteran's tinnitus had not been caused by nor had it been a result of his military service.  In addition, she noted that the Veteran had had an extensive amount of audiometric testing above and beyond a typical audiometric protocol.  She found that all results had been within normal limits, indicating no significant damage to any part of the auditory system.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a). 

ACDUTRA means full-time duty in the Armed Forces performed by members of the Reserve Components or National Guard for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA means duty in the Reserve other than full-time duty, special additional duty, or training other than active duty training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his November 2009 video conference, the Veteran testified that his tinnitus was first manifested during active duty in 1978.  He reported that it was due to noise exposure he experienced as an infantryman and to an ear infection in service.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he has experienced.  For example, he is competent to report his noise exposure in service and the first time that he noticed ringing in his ears.  He is also competent to state that the ringing in his ears has been chronic since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the evidence shows that the Veteran entered service without any complaints or clinical findings of tinnitus.  Although he would have experienced noise exposure as an infantryman in service, and the evidence shows that he did have ear lesions on active duty, his service treatment records are negative for any findings of residual disability.  The reports of his February 1983 service separation examination and December 1993 service enlistment examination are similarly negative.  Specifically, his service treatment records and examination reports are negative for any complaints or clinical findings of tinnitus.

Tinnitus was first manifested during a VA audiologic consultation in November 2004.  At that time, the Veteran reiterated his history of noise exposure in service.  However, there was no evidence to corroborate his assertion that tinnitus had been present since service.  In fact, during VA treatment in June 2003 and July 2004, he had specifically denied any ear, nose, or throat problems.  It is reasonable to expect that had the Veteran experienced tinnitus in or after service, he would have reported it.  After all, he had sought treatment for a number of various disabilities.  Nevertheless, in November 2007, VA examined the Veteran to determine the nature and etiology of any tinnitus found to be present.  Following that examination, the VA examiner concluded that the Veteran's tinnitus was not clinically significant.  She further concluded that it was not caused by or a result of his military service.  The only evidence on file to rebut that conclusion is the Veteran's lay assertions.  However, his assertions, by themselves, are not sufficient to rebut a medical opinion.  

While none of the foregoing factors is dispositive, the Board finds the preponderance of the competent evidence of record to be against the Veteran's claim.  It shows that tinnitus did not exist in service and does not show a nexus between his current tinnitus and service.  As such, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted, and the appeal is denied. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


